DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group IV, claims 22-27, in the reply filed on 8/5/2022 is acknowledged.

Claim Interpretation
Claims 25-27 are each directed to an “ingredient reservoir” and further recite that “the ingredient reservoir is part of” some other system.  These claims are interpreted to be directed to an “ingredient reservoir,” not a system.  Additionally, under the broadest reasonable interpretation a system is not necessarily a structure so being part of a system is not necessarily a positive recitation of being part of any structure.  The limitations directed to being part of a system are considered to be intended use of the ingredient reservoirs.  If Applicant disagrees with this interpretation and believes the systems are part of the ingredient reservoir, then these claims should be considered to be withdrawn, as the respective systems are already withdrawn from further consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 25-27 are each directed to an “ingredient reservoir” and further recite that “the ingredient reservoir is part of” some other system.  There is no apparent structural interrelation between the ingredient reservoir and respective systems, so it is unclear what structural features the ingredient reservoirs must possess to be part of these systems.  For examination, purpose, these limitations will be construed as intended use wherein the ingredient reservoirs are capable of being used with systems having those names.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18-20, and 23-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saier et al.  (EP 2913431; cited by Applicant).
Regarding claim 18, Saier discloses an ingredient reservoir (22, 23, 24) comprising an ingredient reservoir identifier, said reservoir identifier comprises a data carrier, the data carrier configured to store data relating to a treatment of the reservoir at any one or more of: a. a use station, b. a reservoir cleaning station where the reservoir is cleaned; and c. a reservoir filling and/or re-filling station where the reservoir is filled or re-filled with an ingredient composition for supplying to a washing machine drum (31, 32, 33; machine translation, paragraphs 14-15).
It is also noted that a data carrier being configured to store data relating to a treatment of the reservoir has a BRI of merely reciting the functional capability of the data carrier to store data, and is not a positive recitation of the data carrier storing any particular data.  Additionally, it is noted that data relating to treatment of the reservoir and using the reservoir at each type of station is intended use of the reservoir and capable of being met by Saier.  The claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.
Regarding claims 19-20, and 23-27, Saier is capable of storing data regarding the condition of the reservoir itself (machine translation, paragraphs 14, 15, 141; “can store data” is optional, and Saier can perform this function; also note the data about the size of the container); wherein the data carrier stores data regarding the condition of the contents of the reservoir (machine translation, abstract; paragraphs 14, 15, 141); wherein the data stored in the data carrier enables tracking of a laundry product during a life of the reservoir (machine translation, paragraphs 14, 15, 141; Saier is capable of using this information to track a laundry product); wherein the data stored in the data carrier is modified by an ingredient reservoir control system (machine translation, paragraphs 14, 15, 141; Saier is capable of its information being modified by an ingredient reservoir control system).  It is noted that storing data regarding the condition of the reservoir itself, tracking of a laundry product during a life of the reservoir, modifying the data stored in the data carrier by an ingredient reservoir control system, and being part of a system of use, such as defined by claims 25-27, are intended use of the reservoir and capable of being performed using the reservoir of Saier.  The claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.

Claim(s) 18, 19, 21, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayes, Sr. et al. (US 6,206,282).
Regarding claim 18, Hayes discloses an ingredient reservoir (10) comprising an ingredient reservoir identifier, said reservoir identifier comprises a data carrier, the data carrier configured to store data relating to a treatment of the reservoir at any one or more of: a. a use station, b. a reservoir cleaning station where the reservoir is cleaned; and c. a reservoir filling and/or re-filling station where the reservoir is filled or re-filled with an ingredient composition for supplying to a washing machine drum (20; col. 4, lines 15 to col. 5, line 15).
It is also noted that a data carrier being configured to store data relating to a treatment of the reservoir has a BRI of merely reciting the functional capability of the data carrier to store data, and is not a positive recitation of the data carrier storing any particular data.  Additionally, it is noted that data relating to treatment of the reservoir and using the reservoir at each type of station is intended use of the reservoir and capable of being met by Hayes (also note the breadth of “use station”).  The claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.
Regarding claims 19, and 21-22, Hayes is capable of storing data regarding the condition of the reservoir itself (20; col. 4, lines 15 to col. 5, line 15; “can store data” is optional, and Hayes can perform this function); wherein the reservoir identifier is comprised within the reservoir (Figure 2: 10, 20); wherein the reservoir identifier is contained within a reservoir wall or base (Figure 2: 10, 20).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/Primary Examiner, Art Unit 1711